Case 1:21-cr-00254-RCL Document 19 Filed 04/21/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA
v. Case No. 21-CR-254 (RCL)
FRANK J. SCAVO, :
Defendant.
ORDER

Based upon the representations in the United States’ Unopposed Motion to Continue and
to Exclude Time Under the Speedy Trial Act, and upon consideration of the entire record, the
Court makes the following findings:

Defendant is charged via information with offenses related to crimes that occurred at the
United States Capitol on January 6, 2021. In brief, on that date, as a Joint Session of the United
States House of Representatives and the United States Senate convened to certify the vote of the
Electoral College of the 2020 U.S. Presidential Election, members of a large crowd that had
gathered outside forced entry into the U.S. Capitol, including by breaking windows and by
assaulting members of law enforcement, as others in the crowd encouraged and assisted those acts.
Scores of individuals entered the U.S. Capitol without authority to be there. Asa result, the Joint
Session and the entire official proceeding of the Congress was halted until the Capitol Police, the
Metropolitan Police Department, and other law enforcement agencies from the city and
surrounding region were able to clear the Capitol of hundreds of unlawful occupants and ensure
the safety of elected officials. This event in its entirety is hereinafter referred to as the “Capitol

Attack.”

The investigation and prosecution of the Capitol Attack will likely be one of the largest in
Case 1:21-cr-00254-RCL Document 19 Filed 04/21/21 Page 2 of5

American history, both in terms of the number of defendants prosecuted and the nature and volume
of the evidence. Over 300 individuals have been charged in connection with the Capitol Attack.
The investigation continues and the government expects that at least one hundred additional
individuals will be charged. While most of the cases have been brought against individual
defendants, the government is also investigating conspiratorial activity that occurred prior to and
on January 6, 2021. The spectrum of crimes charged and under investigation in connection with
the Capitol Attack includes (but is not limited to) trespass, engaging in disruptive or violent
conduct in the Capitol or on Capitol grounds, destruction of government property, theft of
government property, assaults on federal and local police officers, firearms offenses, civil disorder,
obstruction of an official proceeding, possession and use of destructive devices, and conspiracy.
Defendants charged and under investigation come from throughout the United States, and
a combined total of over 900 search warrants have been executed in almost all fifty states and the
District of Columbia. Multiple law enforcement agencies were involved in the response to the
Capitol Attack, which included officers and agents from U.S. Capitol Police, the District of
Columbia Metropolitan Police Department, the Federal Bureau of Investigation, the Department
of Homeland Security, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the United
States Secret Service, the United States Park Police, the Virginia State Police, the Arlington
County Police Department, the Prince William County Police Department, the Maryland State
Police, the Montgomery County Police Department, the Prince George’s County Police
Department, and the New Jersey State Police. Documents and evidence accumulated in the
Capitol Attack investigation thus far include: (a) more than 15,000 hours of surveillance and body-

worn camera footage from multiple law enforcement agencies; (b) approximately 1,600 electronic
Case 1:21-cr-00254-RCL Document 19 Filed 04/21/21 Page 3of5

devices; (c) the results of hundreds of searches of electronic communication providers; (d) over
210,000 tips, of which a substantial portion include video, photo and social media; and (e) over
80,000 reports and 93,000 attachments related to law enforcement interviews of suspects and
witnesses and other investigative steps. As the Capitol Attack investigation is still on-going, the
number of defendants charged and the volume of potentially discoverable materials will only
continue to grow. In short, even in cases involving a single defendant, the volume of discoverable
materials is likely to be significant.

The government, in consultation with the Federal Public Defender, is developing a
comprehensive plan for handling, tracking, processing, reviewing and producing discovery across
the Capitol Attack cases. Under the plan, the discovery most directly and immediately related to
pending charges in cases involving detained defendants will be provided within the next thirty to
sixty days. Cases that do not involve detained defendants will follow thereafter. Such
productions will also be supplemented on an on-going basis. In the longer term, the plan will
include a system for storing, organizing, searching, producing and/or making available voluminous
materials such as those described above in a manner that is workable for both the government and
hundreds of defendants. This latter portion of the plan will require more time to develop and
implement, including further consultation with the Federal Public Defender.

In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)
based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(@)(@1) and (av). As described above,
the Capitol Attack is likely the most complex investigation ever prosecuted by the Department of
Justice. Developing a system for storing and searching, producing and/or making available

voluminous materials accumulated across hundreds of investigations, and ensuring that such
Case 1:21-cr-00254-RCL Document 19 Filed 04/21/21 Page 4of5

system will be workable for both the government and defense, willtake time. Even after a system
generally agreeable to the government and the Federal Public Defender is designed and
implemented, likely through the use of outside vendors, it will take time to load, process, search
and review discovery materials. Further adding to production and review times, certain sensitive
materials may require redaction or restrictions on dissemination, and other materials may need to
be filtered for potentially privileged information before they can be reviewed by the prosecution.

In sum, due to the number of individuals currently charged across the Capitol Attack
investigation and the nature of those charges, the on-going investigation of many other individuals,
the volume and nature of potentially discovery materials, and the reasonable time necessary for
effective preparation by all parties taking into account the exercise of due diligence, the failure to
grant such a continuance in this proceeding would be likely to make a continuation of this
proceeding impossible, or result in a miscarriage of justice. Accordingly, the ends of justice
served by granting a request for a continuance outweigh the best interest of the public and the
defendant in a speedy trial.

Therefore, it is this 2 (9Mday of Ager l _, 2021,

ORDERED that the United States’ Unopposed Motion to Continue and to Exclude Time
Under the Speedy Trial Act, is hereby GRANTED; it is further

ORDERED that this proceeding is continued to Tune 22 , 2021, al ts rP
_&-M: : and it is further

ORDERED that the time period from the date of this Order through and including the

date of the next hearing is hereby excluded from the computation of time within which trial must

commence under the Speedy Trial Act, 18 U.S.C. § 3161 ef seq.
Case 1:21-cr-00254-RCL Document 19 Filed 04/21/21 Page 5of5

Sieovia c Kone blr.

THE HONORABLE ROYCE C. LAMBERTH
UNITED STATES DISTRICT JUDGE
